                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


MATHESON TRI-GAS INC                                   CASE NO. 2:16-CV-01303

VERSUS                                                 UNASSIGNED DISTRICT JUDGE

WILLIAMSON GENERAL                                     MAGISTRATE JUDGE KAY
CONTRACTORS, INC.


                                        JUDGMENT

       For the reasons set forth in the Report and Recommendation [Doc. No. 96] of the

Magistrate Judge, and after an independent review of the record, a de novo determination of the

issues, and consideration of the objections filed, and having determined that the findings are

correct under applicable law;

       IT IS ORDERED that the Motion for Summary Judgment [Doc. No. 61] be GRANTED

IN PART and DENIED IN PART, and all of Defendant’s counterclaims are DISMISSED

WITH PREJUDICE with the exception of the following counterclaims: (1) bad faith breach of

contract based upon failure to pay amounts owed under the agreements [Doc. No. 24, pp. 3-5, ¶¶

18-22], and (2) detrimental reliance based on representations regarding completion of the design

documents [Id. at pp. 7-8, ¶¶ 34-41].
